Case: 3:16-cv-50054 Document #: 125 Filed: 05/07/19 Page 1 of 5 PagelD #:2284

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

WESTERN DIVISION
JOSEPH ORTIZ, )
)
Plaintiff, ) Case No, 16-cv-50054
)
VS. ) Judge Philip G. Reinhard
} Magistrate Iain D. Johnston
SYNCREON NORTH AMERICA, INC. )
)
Defendant. )

DEFENDANT’S MOTION TO ENFORCE SETTLEMENT AGREEMENT

Defendant syncreon North America, Inc. (“syncreon”), by and through its attorneys, Sean
C. Herring and Brenna R. McLean of Jackson Lewis P.C., respectfully submits this motion to
enforce a settlement agreement reached between the syncreon and Plaintiff Joseph Ortiz.

Relevant Facts

1. The parties have settled this litigation. However, after the parties agreed upon the
settlement terms, Plaintiff attempts to rescind that agreement. It would appear that Plaintiff
simply does not believe that the settlement agreement is binding upon him. The Seventh Circuit
would disagree.

2, In November 2018, counsel for Plaintiff and counsel for syncreon began engaging
in settlement discussions. Those negotiations culminated on February 11, 2019 when, via email,
counsel for Plaintiff made Plaintiff's last offer and counsel for syncreon accepted Plaintiff's offer
to settle this litigation. (See February 11, 2019 email from Sean Herring to Timothy Coffey

attached as Exhibit A.)! The next day, the parties appeared telephonically for a status hearing

 

1 Due to the confidential nature of the communications attached to this motion in support thereof, syncreon’s
counsel will bring all of the supporting exhibits attached to the hearing set for May 9, 2019 for an in-camera review
by the Court.
Case: 3:16-cv-50054 Document #: 125 Filed: 05/07/19 Page 2 of 5 PagelD #:2285

and reported to the Court that an agreement had been reached, which was reflected in the Court’s
Minute Order. (See Docket No. 123.)

3. On February 22, 2019, Plaintiff's counsel sent the proposed payment allocations
to syncreon’s counsel to be added to the written agreement. On March 6, 2019, syncreon’s
counsel sent Plaintiff's counsel a draft settlement agreement encompassing al! material terms to
which the parties agreed. (See March 6, 2019 email from syncreon’s counsel to Plaintiff's
counsel attached as Exhibit B.) On March 12, 2019, Plaintiff's counsel sent syncreon’s counsel
proposed minor immaterial changes to the written agreement. (See March 12, 2019 email from
Plaintiff's counsel to syncreon’s counsel attached as Exhibit B.) No material terms of the written
agreement were disputed.

4, On April 2, 2019, after accepting the minor changes to the parties’ settlement
agreement, syncreon’s counsel sent a redline version showing the minor changes and a clean
copy of the final written settlement agreement (the “Settlement Agreement”) to Plaintiff's
counsel. (See April 2, 2019, email from Sean Herring to Timothy Coffey, with attachments,
attached as Exhibit C.) In that email, counsel for syncreon concluded with the following
sentence: “Can you have Mr. Ortiz execute the clean version and return to me ASAP?” Id.

5. On April 23, 2019, counsel for Plaintiff told syncreon’s counsel that he still does
not have a signed agreement from Plaintiff. He indicated that although he had full authority
from Plaintiff to enter into the settlement agreement and to be bound by its terms, Plaintiff has
not signed the agreement. Plaintiff's counsel further stated that from his perspective the

agreement is legally binding.

Argument
6. “When federal law governs the substantive rights of the parties and provides the
bases on which the parties were able to bring the matter into federal court... enforceability of
Case: 3:16-cv-50054 Document #: 125 Filed: 05/07/19 Page 3 of 5 PagelD #:2286

the [settlement] agreement must be decided as a matter of federal law.” United States v. Orr
Construction Co., 560 F.2d 765, 769 (7th Cir. 1977). Under federal law, even oral settlement
agreements are enforceable. Taylor v. Gordon Flesch Co., 793 F.2d 858, 862 (7th Cir. 1986). In
Taylor, the plaintiff in a Title VII action, with advice of counsel, accepted the general terms of
defendant’s settlement offer. /d. at 860. The plaintiff sent a draft settlement agreement to the
defendant, after which the defendant returned a modified draft, which “contained a variety of
stylistic changes, but was nonetheless, in all material respects, identical to [plaintiffs] draft.” Jd.
at 861. Plaintiff refused to sign the settlement agreement. /d. The plaintiff then hired a new
attorney, who told counsel for the defendants that the plaintiff would not enter into the settlement
agreement. Jd. The Seventh Circuit rejected the plaintiff's attempt to retract his agreement,
holding:

Though [plaintiff's] judgment as to the value of his claims may

have been mistaken, his willingness to settle the claims was not.

And, a party to a settlement cannot avoid the agreement merely
because he subsequently believes the settlement is insufficient.

Id. at $63, citing Glass v. Rock Island Refining Corp., 788 F.2d 450 (7th Cir. 1986). The court
rejected the plaintiff's argument that “because the written drafts of the verbal agreement which
were exchanged between the attorneys differed, no final agreement was reached,” Jd. at 862.
The court held:

The respective drafts prepared by [plaintiff] and [defendant] are

very similar. The similarity evidences the intent of both parties

that the settlement documents memorialize the agreement the
parties had already reached.

id.
7, Like the parties in Taylor, Plaintiff and syncreon have agreed upon all material
terms of the Settlement Agreement. In fact, not one single term remained uncertain. Indeed,

Plaintiff's own counsel agrees with Defendant that Plaintiff is legally bound by the terms of the
Case: 3:16-cv-50054 Document #: 125 Filed: 05/07/19 Page 4 of 5 PagelD #:2287

Settlement Agreement. Therefore, like the plaintiff in Taylor, Plaintiff should not be permitted
to retract the Settlement Agreement.

8. Plaintiff, having agreed to all material terms of the Settlement Agreement, should
be required to abide by its terms. Plaintiff should be held to the promises he made as part of that
agreement, including his promise to dismiss this action with prejudice and provide a full release
of claims in exchange for consideration provided in the agreement.

WHEREFORE, syncreon respectfully requests that the Court declare the Settlement
Agreement enforceable and binding against Plaintiff, and for such further relief as the Court
finds just and equitable.

Dated: May 7, 2019 Respectfully Submitted,
SYNCREON NORTH AMERICA, INC,

By:  /s/ Sean C. Herring

One of its Attorneys

Sean C. Herring

Brenna R. McLean

JACKSON LEWIS P.C.

150 N. Michigan Avenue, Suite 2500

Chicago, Illinois 60601

Telephone: (312) 747-4949

Facsimile: (312) 787-4995

Sean. Herrine@jacksonlewis.com
Brenna.McLean@jacksonlewis,com
Case: 3:16-cv-50054 Document #: 125 Filed: 05/07/19 Page 5 of 5 PagelD #:2288

CERTIFICATE OF SERVICE

I hereby certify that on May 7, 2019, a true and correct copy of the attached Defendant’s
Motion to Enforce Settlement Agreement was electronically filed according to the Court’s

CMW/ECF protocols, which will cause it to be electronically served on all parties of record.

/sf Sean C. Herring
